Case 7:20-mc-00366 Document 1-1 Filed 11/05/20 Page 1 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION

UNITED STATES OF AMERICA _ )
)
-VS- )
) Case No. 1:00-CR-107-RWS
ISMET HASANDJEKIC, )
MARKO NICKAY, and )
LOUIS LLULJIC )

[PROPSSED| ORDER GRANTING MOTION TO REVISE JUDGMENTS
TO CHANGE THE RESTITUTION PAYEE TO NATIONAL UNION FIRE
INSURANCE COMPANY OF PITTSBURG, PA

Having considered the Motion to Revise Judgments to Change the
Restitution Payee to National Union Fire Insurance Company of Pittsburg, PA, the
instant motion is GRANTED.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the
Judgments in this case should be amended as follows to substitute the following
information for the restitution payee:

Payee: National Union Fire Insurance Company of Pittsburgh, Pa

Address to submit a restitution payment check via regular mail:
CERTIFICATION

Wells Fargo Bank CM/ECF DOCUMENT
National Union Fire Insurance Co of Pittsburgh, Pa. a ee ee
; and correct printed copy of a document which
Claim # 165-020512 was electronically filed with the United States
PO Box 105795 District Court for the Northern District of
Georgia.
Date Filed: | 1B] AO] vy
ff

  
 

By: ane Sarria

. Hatten, Clerk of Court

JLT 2-3 sayg
Case 7:20-mc-00366 Document 1-1 Filed 11/05/20 Page 2 of 8

Atlanta, GA 30348-5795
Address to submit a restitution payment check via overnight mail:

Wells Fargo Bank

National Union Fire Insurance Co of Pittsburgh, Pa.
Claim # 165-020512

Lockbox 105795

3585 Atlanta Ave.

Hapeville, GA 30354

Mailing address for reasons other than making a payment:

AIG Claims, Inc.

Global Recovery Services
Claim # 165-020512

PO Box 293214
Nashville, TN 37229-3214

SO ORDERED this / day of A, 2016,

Honorable Richard W. Story
Judge, United States District’Court
Northern District of Georgia

 

Order prepared by:

SWIFT, CURRIE, McGHEE & HIERS, LLP
D. Lee Clayton, Esq.

Georgia State Bar No. 601004

The Peachtree - Suite 300

1355 Peachtree Street, NE

Atlanta, Georgia 30309

Phone: (404) 874-8800

Fax: (404) 888-6199
Lee.Clayton@swifitcurrie.com

S2(2861y.1
Case 7:20-mc-00366 Document 1-1 Filed 11/05/20 Page 3 of 8

wy EI ets iiHAMBERS
~ RICHARD W. STORY
US Dc. Atlanta

   

UNITED STATES DISTRICT COURT

ee ATLANTA ovo > Nov 07
UNITED STATES OF AMERICA PUTER en Bare BY Uy y
_vs- eo 02 2001 Case No. 1:00-CR-107-04-RWS “
LJUBO LJULJIC : pt CLERK
+ Svom Srett ter

 

Nea 2

JUDGMENT IN A CRIMINAL CASE
(For Offenses Committed On or After November 1, 1987)

The defendant plead guilty to Count One of the Second Superseding Indictment.

Accordingly, the defendant is adjudged guilty of such count(s) which involves the following offense:
Title & Section Nature of Offense Count No.

18 U.S.C. §§ 2113(a) & 2 Bank Burglary 1

The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed
pursuant to the Sentencing Reform Act of 1984.

All remaining Count(s) are hereby dismissed by the United States.

It is ordered that the defendant shall pay the special assessment of $ 100.00 which shall be due immediately.
IT IS FURTHER ORDERED that the defendant shall notify the United States attorney for this district within
thirty days of any change of name, residence, or mailing address until all fines, restitution, costs and special

assessments imposed by this judgment are fully paid.

Defendant's Soc. Sec. No. == Date of Imposition of Sentence:

Defendant's Date of Birth: JJ 1967 November 1, 2001
Defendant’s Mailing Address:

Walden, New York 12586

Signed this the 1* day of November, 2001.

RICHARD W. STORY
ATTEST: A TRUE COPY UNITED STATES DISTRICT JU
CERTIFIED THIS

OCT 03 2019

James W. Clesk e
Seg a
Case 7:20-mc-00366 Document 1-1 Filed 11/05/20 Page 4 of 8

Page 2 of 6

1:00-CR-107-04-RWS : LJUBO LJULJIC

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned
for aterm of 30 months.

The Defendant shall voluntarily surrender to the United States Marshal for the White Plains, New York district
on Monday, November 5, 2001 by noon.

The Court makes the following recommendation to the Bureau of Prisons: The defendant shall be designated
close to New York, New York and he shail participate in the Bureau of Prisons 500 hour drug/alcohol
treatment program.

 

 

 

 

 

 

 

RETURN
| have executed this judgment as follows:
Defendant delivered on to
at _with acertified copy of this judgment.
UNITED STATES MARSHAL
By:

 

Deputy U.S. Marshal
Case 7:20-mc-00366 Document 1-1 Filed 11/05/20 Page 5 of 8

*
ak

Page 3 of 6
1:00-CR-107-04-RWS ; LJUBO LJULJIC

SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of three (3) years.

While on supervised release, the defendant shall not commit another federal, state or local crime and shall
not illegally possess a controlled substance, The defendant shali comply with the standard and special
conditions that have been adopted by this court (set forth below). If this judgment imposes a restitution
obligation, it shall be a condition of supervised release that the defendant pay any such restitution that
remains unpaid at the commencement of the term of supervised release. The defendant shall comply with
the following additional conditions:

The defendant shall not possess a firearm as defined in 18 U.S.C. § 921.

The defendant shall report in person to the probation office in the district to which the defendant is released
within 72 hours of release frorn the custody of the Bureau of Prisons.

The defendant shall notify the United States Attorney for this district within 30 days of any change of mailing
or residence address that occurs while any portion of the restitution remains unpaid.

The defendant shall make restitution payments from any wages he may earn in prison in accordance with
the Bureau of Prisons Financial Responsibility Program. Any portion of the restitution that is not paid in full
at ihe time of the defendant's release from imprisonment shall become a condition of supervision and be
paid at the monthly rate of at least $200.00.

The defendant shall make a full and complete disclosure of finances and submit to an audit of financial
documents, at the request of the United States Probation Officer.

The defendant shall not incur new credit charges or open additional lines of credit without the approval of
the probation officer unless the defendant is in compliance with the installment payment schedule.

The defendant shall not own, possess or have under his control any firearm, dangerous weapon or other
destructive device.

The defendant shall submit to a search of his person, property, real or personal, residence, place of business
or employment, and/or vehicle(s) at the request of the United States Probation Officer.

The defendant shall participate in the drug/alcohol treatment program as directed by the United States
Probation Officer and if able, contribute to the cost of services for such treatment.
Case 7:20-mc-00366 Document1-1 Filed 11/05/20 Page 6 of 8

Page 4 of 6

1:00-CR-107-04-RWS : LJUBO LJULJIC

STANDARD CONDITIONS OF SUPERVISION

While the defendant is on supervised release pursuant to this judgment, the defendant shall not commit
another federal, state or local crime. in addition:

1.

10.

11.

12.

13.

The defendant shall not leave the judicial district without the permission of the court or probation
officer;

The defendant shall report to the probation officer as directed by the court or probation officer and
shall submit a truthful and complete written report within the first five days of each month;

The defendant shall answer truthfully all inquiries by the probation officer and follow the instructions
of the probation officer,

The defendant shall support his or her dependents and meet other family responsibilities;

The defendant shall work regularly at a lawful occupation unless excused by the probation officer
for schooling, training, or other acceptable reasons;

The defendant shall notify the probation officer within 72 hours of any change in residence or
employment;

The defendant shall refrain from the excessive use of alcohol and shall not purchase, possess, use,
distribute, or administer any narcotic or other controlled substance, or any paraphernalia related to
such substances, except as prescribed by a physician, and shall submit to periodic urinalysis tests
as directed by the probation officer to determine the use of any controlled substance;

The defendant shall not frequent places where controlled substances are illegally sold, used,
distributed, or administered;

The defendant shall not associate with any persons engaged in criminal activity, and shall not

associate with any person convicted of a felony unless granted permission to do so by the probation
officer;

The defendant shall permit a probation officer to visit him or her at any time at home or elsewhere
and shall permit confiscation of any contraband observed in plain view by the probation officer;

The defendant shall notify the probation officer within 72 hours of being arrested or questioned by
a law enforcement officer;

The defendant shall not enter into any agreement to act as an informer or a special agent of a law
enforcement agency without the permission of the court;

As directed by the probation officer, the defendant shall notify third parties of risks that may be
occasioned by the defendant’s criminal record or personal history or characteristics, and shall permit
the probation officer to make such notifications and to confirm the defendant's compliance with such
notification requirement.
Case 7:20-mc-00366 Document 1-1 Filed 11/05/20 Page 7 of 8

Page 5 of 6
4:00-CR-107-04-RWS ; LJIUBO LJULJIC

FINE

The Court will waive the fine and cost of incarceration.
Case 7:20-mc-00366 Document 1-1 Filed 11/05/20 Page 8 of 8

Page 6 of 6
1:00-CR-107-04-RWS : LJUBO LJULJIC
RESTITUTION

The defendant shall make restitution jointly and severally with the codefendants to the following entity in the
following amounts:

Name of Payee Amount of Restitution
American International Recovery, Inc. $74,280.00

175 Water Street, 6" Floor
New York, New York 10038
Attn: Theresa Purcell
Claim No. 165-020512
